Citation Nr: 1316020	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to October 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010 the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.

Since, however, the Veteran also has requested an additional hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing, and has not had opportunity to have this additional hearing, the Board is remanding his claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule this additional hearing.


REMAND

When filing his Substantive Appeal (on VA Form 9) in August 2010 to complete the steps necessary to perfect his appeal of these claims to the Board, the Veteran indicated he wanted a hearing at the RO before a VLJ of the Board, in other words a Travel Board (TB) hearing.  The only hearing he since has had, however, was in September 2010 before a local DRO.

Another statement since submitted by his representative in May 2011 reiterated the Veteran still wants a Travel Board hearing.  This additional hearing therefore must be scheduled before deciding this appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2012).


Accordingly, the claims are REMANDED for the following action:

Schedule a Travel Board hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in his claims file.  If the Veteran changes his mind and elects not to have this additional hearing or fails to report for it on the date scheduled, then also document this in his claims file.  Then return the file to the Board for further appellate consideration of his claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


